Exhibit 10.4

Execution Version

INCREMENTAL ASSUMPTION AGREEMENT NO. 2

INCREMENTAL ASSUMPTION AGREEMENT NO. 2, dated as of July 20, 2020 (this
“Agreement”), by and among CAESARS RESORT COLLECTION, LLC, a Delaware limited
liability company, as borrower (the “Initial Borrower”), the Subsidiary Loan
Parties (as defined in the Credit Agreement referred to below) party hereto, the
2020 Incremental Revolving Lender (as defined below), the Consenting L/C Issuer
(as defined below) and the Administrative Agent (as defined below), relating to
that certain Credit Agreement, dated as of December 22, 2017 (as amended by the
First Amendment to Credit Agreement, dated as of June 15, 2020 and the
Incremental Term Loan Agreement (as defined below) and as further amended,
restated, supplemented, waived or otherwise modified from time to time, the
“Credit Agreement”), among, inter alios, the Initial Borrower, the other
borrowers party thereto from time to time, the Lenders party thereto from time
to time and CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH, as administrative agent for
the Lenders (together with its successors and assigns in such capacity, the
“Administrative Agent”) and collateral agent for the Secured Parties (together
with its successors and assigns in such capacity, the “Collateral Agent”).

RECITALS:

WHEREAS, the Initial Borrower has requested an Incremental Revolving Facility
Commitment in an aggregate principal amount of $25.0 million (the “2020
Incremental Revolving Facility Commitment” and the Revolving Facility Loans made
thereunder, the “2020 Incremental Revolving Facility Loans”) pursuant to
Section 2.21(a) of the Credit Agreement, which 2020 Incremental Revolving
Facility Commitment shall (a) constitute an increase to, and have the same terms
and conditions as, the Revolving Facility Commitments under the existing
Revolving Facility and (b) be incurred in connection with the CEC Acquisition
(as defined in that certain Incremental Assumption Agreement No. 1, dated as of
the date hereof, by and among the Initial Borrower, the Subsidiary Loan Parties
party thereto, the Administrative Agent and the other parties party thereto, the
“Incremental Term Loan Agreement”);

WHEREAS, the institution listed on Schedule I hereto (the “2020 Incremental
Revolving Facility Lender”) has agreed, on the terms and conditions set forth
herein and in the Credit Agreement, to provide the 2020 Incremental Revolving
Facility Commitment to the Borrowers on the Incremental Effective Date (as
defined below) in the amount set forth opposite its name under the heading “2020
Incremental Revolving Facility Commitment” on Schedule I hereto and to make
Revolving Facility Loans to the Borrowers thereunder from time to time on and
after the Incremental Effective Date;

WHEREAS, (a) on the Agreement Effective Date the Initial Borrower intends to
repay, or cause to be repaid, in full the outstanding indebtedness of CEOC (as
defined in the Credit Agreement) under the CEOC Credit Agreement (as defined in
the Incremental Term Loan Agreement) and terminate in full all commitments
thereunder (the “CEOC Refinancing”), (b) the Initial Borrower desires that
immediately upon the consummation of the CEOC Refinancing, each “Letter of
Credit” issued by Credit Suisse AG, Cayman Islands Branch (the “Consenting L/C
Issuer”) under the CEOC Credit Agreement and set forth on Schedule III hereto
(each a “Continued Letter of Credit”) be deemed to be a Letter of Credit issued
by the Consenting L/C Issuer under, and subject to the terms of, the Credit
Agreement, (c) pursuant to Section 2.05(a)(i) of the Credit Agreement, after
giving effect to any L/C Credit Extension with respect to any Letter of Credit
under any Revolving Facility (such as the L/C Credit Extension described in
(b) above), the Outstanding Amount of the L/C Obligations of the applicable L/C
Issuer shall not exceed such L/C Issuer’s Letter of Credit Commitment unless
such L/C Issuer has consented thereto and (d) the Consenting L/C Issuer agrees
that effective as of the Agreement Effective Date each Continued Letter of
Credit shall be deemed to be a Letter of Credit issued under, and subject to the
terms of the Credit Agreement and desires to consent to the Outstanding Amount
of the L/C Obligations of the Consenting L/C Issuer exceeding the L/C Issuer’s
Letter of Credit Commitment as a result of the deemed issuance of the Continued
Letters of Credit under the Credit Agreement.



--------------------------------------------------------------------------------

WHEREAS, (a) the Initial Borrower, the Subsidiary Loan Parties party hereto, the
2020 Incremental Revolving Facility Lender and the Administrative Agent are
entering into this Agreement in order to evidence such 2020 Incremental
Revolving Facility Commitment, which is deemed to be provided on the Incremental
Effective Date in accordance with Section 2.21(a) of the Credit Agreement and
(b) the Initial Borrower and the Consenting L/C Issuer are entering into this
Agreement in order to provide for the issuance of the Continued Letters of
Credit under the Credit Agreement.

AGREEMENT:

NOW, THEREFORE, the parties hereto therefore agree as follows:

SECTION 1. Defined Terms; References. Capitalized terms used in this Agreement
and not otherwise defined herein have the respective meanings assigned thereto
in the Credit Agreement. The rules of construction specified in Section 1.02 of
the Credit Agreement also apply to this Agreement.

SECTION 2. 2020 Incremental Revolving Facility Commitment.

(a) Subject to the terms and conditions set forth herein, the 2020 Incremental
Revolving Facility Lender hereby agrees to provide the 2020 Incremental
Revolving Facility Commitment as set forth on Schedule I annexed hereto on the
terms set forth in this Agreement, and its agreements hereunder, including its
agreement to provide the 2020 Incremental Revolving Facility Commitment subject
only to the conditions set forth herein shall be binding as of the Agreement
Effective Date (as defined below).

(b) The 2020 Incremental Revolving Facility Commitment of the 2020 Incremental
Revolving Facility Lender is in addition to such 2020 Incremental Revolving
Facility Lender’s existing Loans and Commitments under the Credit Agreement, if
any (which shall continue under and be subject in all respects to the Credit
Agreement), and, immediately after giving effect to the modifications
contemplated hereby, shall be subject in all respects to the terms of the Credit
Agreement (and, in each case, the other Loan Documents).

(c) It is the understanding, agreement and intention of the parties that (i) the
2020 Incremental Revolving Facility Commitment shall be part of the same
Class of Revolving Facility Commitments as the Revolving Facility Commitments
under the existing Revolving Facility and shall constitute Revolving Facility
Commitments and Commitments under the Loan Documents and (ii) all 2020
Incremental Revolving Facility Loans incurred pursuant to the 2020 Incremental
Revolving Facility Commitment shall be part of the same Class of Loans as the
Initial Revolving Loans and shall constitute Initial Revolving Loans, Revolving
Facility Loans and Loans under the Loan Documents. The 2020 Incremental
Revolving Facility Commitment and the 2020 Incremental Revolving Facility Loans
shall be subject to the provisions of the Credit Agreement and the other Loan
Documents and shall be on terms and conditions identical to the Revolving
Facility Commitments and the Initial Revolving Loans, respectively, under the
existing Revolving Facility.

(d) The 2020 Incremental Revolving Facility Commitment may be drawn from time to
time on or after the Incremental Effective Date in accordance with
Section 2.01(c) of the Credit Agreement and shall terminate as set forth in
Section 2.08(a) of the Credit Agreement. The 2020 Incremental Revolving Facility
Loans borrowed under the 2020 Incremental Revolving Facility Commitment shall be
repaid in accordance with Section 2.09(a)(i) and Section 2.10(b) of the Credit
Agreement.

 

2



--------------------------------------------------------------------------------

(e) The 2020 Incremental Revolving Facility Lender acknowledges and agrees that
upon its execution of this Agreement that such 2020 Incremental Revolving
Facility Lender shall on and as of the Agreement Effective Date be, a “Revolving
Facility Lender” under, and for all purposes of, the Credit Agreement and the
other Loan Documents, shall be subject to and bound by the terms thereof, shall
perform all the obligations of and shall have all rights of a Lender thereunder,
and shall make available such amount to fund its ratable share of Revolving
Facility Loans (including 2020 Incremental Revolving Facility Loans) from time
to time on and after the Incremental Effective Date in accordance with the
Credit Agreement. The 2020 Incremental Revolving Facility Lender has delivered
herewith to the Initial Borrower and the Administrative Agent such forms,
certificates or other evidence with respect to United States federal income tax
withholding matters as such 2020 Incremental Revolving Facility Lender may be
required to deliver to the Initial Borrower and the Administrative Agent
pursuant to Section 2.17 of the Credit Agreement.

(f) This Agreement represents the Initial Borrower’s request for 2020
Incremental Revolving Facility Commitment to be provided as additional Revolving
Facility Commitments under the existing Revolving Facility on the terms set
forth herein on the Incremental Effective Date and for the 2020 Incremental
Revolving Facility Loans to be made thereunder from time to time on and after
the Incremental Effective Date in accordance with the Credit Agreement.

(g) For purposes of calculating the Commitment Fee owed to the 2020 Incremental
Revolving Facility Lender pursuant to Section 2.12 of the Credit Agreement, the
Available Unused Commitment of the 2020 Incremental Revolving Facility
Commitment shall commence with the Agreement Effective Date.

SECTION 3. Reallocation of Revolving Facility Loans.

(a) On the Incremental Effective Date to the extent necessary for the then
outstanding Initial Revolving Loans and then funded and unfunded participations
in Letters of Credit under the existing Revolving Facility to be held on a pro
rata basis by the Lenders in accordance with their Revolving Facility
Percentages under the existing Revolving Facility after giving effect to the
2020 Incremental Revolving Facility Commitment, the Revolving Facility Lenders
and the 2020 Incremental Revolving Facility Lender shall assign, transfer or
purchase, as applicable, interests in the Initial Revolving Loans and funded and
unfunded participations in Letters of Credit, or take such other actions as the
Administrative Agent may determine to be necessary. Such assignments, transfers
or purchases shall be made pursuant to such procedures as may be designated by
the Administrative Agent and shall not be required to be effectuated in
accordance with Section 9.04 of the Credit Agreement. The Administrative Agent
is authorized and directed to take such actions and make such entries in the
Register as shall be necessary or appropriate to effectuate this Section 3. Each
of the Lenders party hereto agrees to waive any breakage costs pursuant to
Section 2.16 of the Credit Agreement that may arise due to the reallocation set
forth in this Section 3. In addition, the 2020 Incremental Revolving Facility
Lender acknowledges that the Interest Period with respect to the Initial
Revolving Loans allocated to it pursuant to this Section 3 shall be the same
Interest Period applicable to the outstanding Initial Revolving Loans held by
the other Revolving Facility Lenders.

SECTION 4. Continued Letters of Credit; L/C Issuer Consent. Each of the Initial
Borrower and the Consenting L/C Issuer hereby agree that, effective as of the
Agreement Effective Date, each of the Continued Letters of Credit shall
constitute a Letter of Credit under, and be subject to the terms and conditions
of, the Credit Agreement. In accordance with Section 2.05(c) of the Credit
Agreement, the Consenting L/C Issuer hereby consents to the Outstanding Amount
of the L/C Obligations of the Consenting L/C Issuer exceeding the L/C Issuer’s
Letter of Credit Commitment as a result of the deemed issuance of the Continued
Letters of Credit under the Credit Agreement contemplated hereby.

 

3



--------------------------------------------------------------------------------

SECTION 5. Conditions to Effectiveness of this Agreement. This Agreement shall
become effective, and the agreements and commitments of the 2020 Incremental
Revolving Facility Lender shall be irrevocable, as of the first date (the
“Agreement Effective Date”) when each of the following conditions shall have
been satisfied:

(a) the Administrative Agent (or its counsel) shall have received from each Loan
Party, the 2020 Incremental Revolving Facility Lender and the Administrative
Agent (i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence reasonably satisfactory to the Administrative Agent (which
may include facsimile or electronic transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement;

(b) the “2020 Incremental Effective Date” under the Incremental Term Loan
Agreement shall have occurred;

(c) ERI (as defined in the Incremental Term Loan Agreement) shall have
consummated an offering of at least 16 million shares of its stock (it being
acknowledged and agreed that this condition was satisfied on June 19, 2020); and

(d) immediately after giving effect to the 2020 Incremental Revolving Facility
Commitment on the Agreement Effective Date, no Event of Default under
Section 7.01(b), (c), (h) (with respect to the Initial Borrower) or (i) (with
respect to the Initial Borrower) under the Credit Agreement shall have occurred
and be continuing or would result therefrom.

SECTION 6. Conditions to Availability of 2020 Incremental Revolving Facility
Commitment. Subject to Section 11, the 2020 Incremental Revolving Facility
Commitment shall be available effective as of the first date (the “Incremental
Effective Date”) following the Agreement Effective Date on which the Initial
Borrower shall have received all necessary approvals from Gaming Authorities for
the incurrence of the 2020 Incremental Revolving Facility Commitment. The
Initial Borrower shall deliver written notice to the Administrative Agent of the
occurrence of the Incremental Effective Date, which shall be conclusive and
binding on the Initial Borrower, the Subsidiary Loan Parties, the Administrative
Agent and the 2020 Incremental Revolving Facility Lender.

SECTION 7. Governing Law; Etc.

(a) THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSES OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY
THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY PRINCIPLE OF CONFLICTS
OF LAW THAT COULD REQUIRE THE APPLICATION OF ANY OTHER LAW.

(b) EACH PARTY HERETO HEREBY AGREES AS SET FORTH IN SECTIONS 9.11 AND 9.15 OF
THE CREDIT AGREEMENT AS IF SUCH SECTIONS WERE SET FORTH IN FULL HEREIN.

SECTION 8. Confirmation of Guaranties and Security Interests. This Agreement
shall not constitute a novation of the Credit Agreement or any of the Loan
Documents. This Agreement shall not extinguish the obligations for the payment
of money outstanding under the Credit Agreement as in

 

4



--------------------------------------------------------------------------------

effect immediately prior to the effectiveness of this Agreement or discharge or
release the Lien or priority of any Security Document or any other security
thereof. By signing this Agreement, each Loan Party hereby confirms that (a) the
obligations of the Loan Parties under the Credit Agreement as modified hereby
(including with respect to the 2020 Incremental Revolving Facility Commitment)
and the other Loan Documents (i) are entitled to the benefits of the guarantees
and the security interests set forth or created in the Collateral Agreement and
the other Loan Documents and (ii) constitute Loan Obligations and
(b) notwithstanding the effectiveness of the terms hereof, the Collateral
Agreement and the other Loan Documents are, and shall continue to be, in full
force and effect and are hereby ratified and confirmed in all respects after
giving effect to the extension of credit contemplated herein. Each Loan Party
ratifies and confirms its prior grant and the validity of all Liens granted,
conveyed, or assigned to any Agent by such Person pursuant to each Loan Document
to which it is a party with all such Liens continuing in full force and effect
after giving effect to this Agreement, and such Liens are not released or
reduced hereby, and continue to secure full payment and performance of the Loan
Obligations as increased hereby.

SECTION 9. Reference to and Effect on the Loan Documents.

(a) On and after the Agreement Effective Date, each reference in the Credit
Agreement to “hereunder”, “hereof” or words of like import referring to the
Credit Agreement, and each reference in the other Loan Documents to the “Credit
Agreement”, “thereunder”, “thereof” or words of like import referring to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
modified by this Agreement.

(b) From and after the Agreement Effective Date, this Agreement shall be a Loan
Document under the Credit Agreement for all purposes of the Credit Agreement.

(c) This Agreement shall constitute an “Incremental Assumption Agreement”, the
2020 Incremental Revolving Facility Lender shall constitute an “Incremental
Revolving Facility Lender,” a “Revolving Facility Lender,” and a “Lender”, the
2020 Incremental Revolving Facility Loans shall constitute “Revolving Facility
Loans” and “Initial Revolving Loans” and the 2020 Incremental Revolving Facility
Commitment shall constitute an “Incremental Revolving Facility Commitment,”
“Revolving Facility Commitment,” and “Commitment”, in each case for all purposes
of the Credit Agreement and the other Loan Documents.

(d) After giving effect to the incurrence of the 2020 Incremental Revolving
Facility Commitment, upon the effectiveness and availability thereof on the
Incremental Effective Date, the Commitments of the Revolving Facility Lenders
shall be as set forth on Schedule II hereof (as such Commitments may be adjusted
pursuant to assignments, increases or terminations in accordance with the terms
of the Credit Agreement).

(e) This Agreement shall constitute notice to the Administrative Agent required
under Section 2.21(a) of the Credit Agreement.

SECTION 10. Counterparts. This Agreement may be executed in counterparts, each
of which when so executed shall be deemed to be an original and all of which
when taken together shall constitute one and the same instrument. Delivery of an
executed counterpart to this Agreement by facsimile transmission or electronic
mail (or other electronic transmission pursuant to procedures approved by the
Administrative Agent) shall be as effective as delivery of a manually signed
original. The words “execution,” “execute,” “signed,” “signature,” and words of
like import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form,

 

5



--------------------------------------------------------------------------------

each of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act; provided that
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it. Each of the parties represents and
warrants to the other parties that it has the corporate capacity and authority
to execute this Agreement through electronic means and there are no restrictions
for doing so in that party’s constitutive documents.

SECTION 11. Termination of 2020 Incremental Revolving Facility Commitment and
Treatment of Terminated or Reduced 2020 Incremental Revolving Facility
Commitment.

(a) If the Incremental Effective Date has not occurred on or prior to the date
that is 180 days after the Agreement Effective Date (or such later date as may
be agreed by the Administrative Agent (not to be unreasonably withheld,
conditioned or delayed) upon written request from the Initial Borrower) then the
2020 Incremental Revolving Facility Commitment shall automatically be terminated
and reduced to $0 on such date. Without limiting the foregoing, the Initial
Borrower may terminate the 2020 Incremental Revolving Facility Commitment at any
time in accordance with Section 2.08 of the Credit Agreement. The date of any
termination of the 2020 Incremental Revolving Facility Commitment under this
Section 11(a) is referred to herein as the “Termination Date”.

(b) If either the Termination Date occurs or the 2020 Incremental Revolving
Facility Commitment is reduced by the Initial Borrower prior to the Incremental
Effective Date, the 2020 Incremental Revolving Facility Commitment of the 2020
Incremental Revolving Facility Lender shall automatically be terminated and/or
reduced, as applicable. For the avoidance of doubt, the Revolving Facility
Commitments in effect under the Credit Agreement that are not 2020 Incremental
Revolving Facility Commitments shall not be terminated and/or reduced ratably by
the occurrence of such Termination Date or reduction of the 2020 Incremental
Revolving Facility Commitment prior to the Incremental Effective Date.

(c) On and after the Incremental Effective Date, any reduction or termination of
the 2020 Incremental Revolving Facility Commitment (which, for the avoidance of
doubt, shall be part of the same Class of Revolving Facility Commitments as the
Revolving Facility Commitments under the existing Revolving Facility) shall be
made ratably among the Revolving Facility Commitments under the existing
Revolving Facility in accordance with Section 2.08 of the Credit Agreement.

SECTION 12. Miscellaneous. The Initial Borrower shall pay all reasonable fees,
costs and expenses of the Administrative Agent as agreed to between the parties
incurred in connection with the negotiation, preparation and execution of this
Agreement and the other instruments and documents to be delivered hereunder and
the transactions contemplated hereby. The execution, delivery and effectiveness
of this Agreement shall not, except as expressly provided herein, operate as a
waiver of any right, power or remedy of any Lender or the Administrative Agent
under any of the Loan Documents, nor constitute a waiver of any provision of any
of the Loan Documents.

[Remainder of Page Intentionally Left Blank]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

CAESARS RESORT COLLECTION, LLC, as Initial Borrower By:  

/s/ Edmund L. Quatmann, Jr.

Name:   Edmund L. Quatmann, Jr. Title:   Secretary



--------------------------------------------------------------------------------

SUBSIDIARY LOAN PARTIES:

3535 LV NEWCO, LLC

AC CONFERENCE HOLDCO., LLC

AC CONFERENCE NEWCO., LLC

CAESARS GROWTH BALLY’S LV, LLC

CAESARS GROWTH CROMWELL, LLC

CAESARS GROWTH HARRAH’S NEW ORLEANS, LLC

CAESARS GROWTH PH FEE, LLC

CAESARS GROWTH PH, LLC

CAESARS GROWTH QUAD, LLC

CAESARS LINQ, LLC

CAESARS OCTAVIUS, LLC

CAESARS RESORT COLLECTION, LLC

CENTAUR ACQUISITION, LLC

CENTAUR COLORADO, LLC

CENTAUR HOLDINGS, LLC

CORNER INVESTMENT COMPANY, LLC

CRC FINCO, INC.

FLAMINGO LAS VEGAS OPERATING COMPANY, LLC

HARRAH’S ATLANTIC CITY PROPCO, LLC

HARRAH’S LAS VEGAS, LLC

HARRAH’S LAUGHLIN, LLC

HOOSIER PARK, LLC

HP DINING & ENTERTAINMENT II, LLC

HP DINING & ENTERTAINMENT, LLC

JAZZ CASINO COMPANY, L.L.C.

JCC FULTON DEVELOPMENT, L.L.C.

JCC HOLDING COMPANY II LLC

LAUNDRY NEWCO, LLC

NEW CENTAUR, LLC

OCTAVIUS/LINQ INTERMEDIATE HOLDING, LLC

PARBALL NEWCO, LLC

PARIS LAS VEGAS OPERATING COMPANY, LLC

PHWLV, LLC

RIO PROPERTIES, LLC

By:  

/s/ Edmund L. Quatmann, Jr.

Name:   Edmund L. Quatmann, Jr. Title:   Secretary



--------------------------------------------------------------------------------

HARRAH’S ATLANTIC CITY OPERATING COMPANY, LLC

By: CAESARS RESORT COLLECTION, LLC, its sole member

By:  

/s/ Edmund L. Quatmann, Jr.

Name:   Edmund L. Quatmann, Jr. Title:   Secretary



--------------------------------------------------------------------------------

CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Administrative Agent and Consenting
L/C Issuer By:  

/s/ Whitney Gason

Name:   Whitney Gason Title:   Authorized Signatory By:  

/s/ Andrew Griffin

Name:   Andrew Griffin Title:   Authorized Signatory



--------------------------------------------------------------------------------

GOLDMAN SACHS LENDING PARTNERS LLC,

as 2020 Incremental Revolving Facility Lender

By:  

/s/ Charles Johnston

Name:   Charles Johnston Title:   Authorized Signatory



--------------------------------------------------------------------------------

Schedule I

2020 Incremental Revolving Facility Commitments

 

Lender

   2020 Incremental Revolving
Facility Commitment  

Goldman Sachs Lending Partners LLC

   $ 25,000,000.00  



--------------------------------------------------------------------------------

Schedule II

Revolving Facility Commitments

 

Lender

   Revolving Facility
Commitment  

Credit Suisse AG, Cayman Islands Branch

   $ 110,000,000.00  

JPMorgan Chase Bank, N.A.

   $ 110,000,000.00  

Bank of America, N.A.

   $ 95,000,000.00  

Citibank, N.A.

   $ 95,000,000.00  

Deutsche Bank AG New York Branch

   $ 95,000,000.00  

Morgan Stanley Senior Funding, Inc.

   $ 95,000,000.00  

Goldman Sachs Bank USA

   $ 75,000,000.00  

UBS AG, Stamford Branch

   $ 75,000,000.00  

Barclays Bank PLC

   $ 50,000,000.00  

Macquarie Capital Funding LLC

   $ 50,000,000.00  

Citizens Bank, National Association

   $ 50,000,000.00  

Truist Bank (f/k/a SunTrust Bank)

   $ 50,000,000.00  

Wells Fargo Bank, N.A.

   $ 50,000,000.00  

Goldman Sachs Lending Partners LLC

   $ 25,000,000.00     

 

 

 

Total

   $ 1,025,000,000.00     

 

 

 



--------------------------------------------------------------------------------

Schedule III

CEOC Letters of Credit

 

L/C Issuer

    

Beneficiary

     Letter of Credit
Number      Letter of Credit
Amount  

Credit Suisse AG, Cayman Islands Branch

     Doug Kirby      TS-07007517      $ 150,000  

Credit Suisse AG, Cayman Islands Branch

     Juanita Nawolski      TS-07007518      $ 200,000  

Credit Suisse AG, Cayman Islands Branch

     Kenneth Wilson      TS-07007538      $ 100,000  

Credit Suisse AG, Cayman Islands Branch

     Marvin Spencer      TS-07007582      $ 600,000  

Credit Suisse AG, Cayman Islands Branch

     Silvia Randazzo      TS-07011436      $ 950,000  

Credit Suisse AG, Cayman Islands Branch

     Safety National Casualty      TS-07008161      $ 11,000,000  

Credit Suisse AG, Cayman Islands Branch

     Old Republic Insurance Company      TS-07008976      $ 5,546,366  

Credit Suisse AG, Cayman Islands Branch

     Zurich American Insurance Company      TS-07008975      $ 20,000,000  